Case: 15-51233      Document: 00513718181         Page: 1    Date Filed: 10/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-51233                                FILED
                                  Summary Calendar                       October 14, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
EARL R. HELLER,

                                                 Plaintiff-Appellant

v.

FIRST LIGHT FEDERAL CREDIT UNION; JEFF MORTENSON, Vice-
President-Lending,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:15-CV-347


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Earl R. Heller appeals the dismissal of his in forma pauperis complaint
as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). Heller argues that First Light
Federal Credit Union (First Light) and Jeff Mortenson approved a fraudulent
vehicle loan in violation of 15 U.S.C. § 1681c-1. He further asserts that First
Light and Mortenson violated 12 C.F.R. § 614.4150 by not accurately



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51233    Document: 00513718181      Page: 2   Date Filed: 10/14/2016


                                  No. 15-51233

considering Heller’s income-to-debt ratio when reviewing his loan application.
Finally, Heller complains that First Light and Mortenson approved the loan
application because they did not want to jeopardize their business relationship
with Casa Ford and argues that this relationship amounted to a conflict of
interest under 12 C.F.R. § 721.7.
      The various provisions of § 1681c-1 require potential creditors faced with
a report on a consumer who has requested a fraud alert to take certain steps
before setting up a new credit plan or extension of credit in that consumer’s
name.    See § 1681c-1(h)(1)(B)(i)-(ii), (h)(2)(B).   The investigation by the
National Credit Union Administration established that First Light contacted
Heller to complete the fraud alert verification. Given that Heller’s claim under
§ 1681c-1 lacks an arguable basis in fact, the district court did not abuse its
discretion in dismissing it as frivolous. See Denton v. Hernandez, 504 U.S. 25,
33 (1992); Black v. Warren, 134 F.3d 732, 733-34 (5th Cir. 1998).
      Heller argues that First Light and Mortenson violated the provisions of
§ 614.4150, which outlines lending policies and loan underwriting standards.
However, because he did not raise this claim in the district court, we will not
consider it on appeal. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342
(5th Cir. 1999).
      Finally, § 721.7 merely addresses possible conflicts of interests for credit
union officials and employees and does not establish a private cause of action.
See § 721.7. As such, Heller has not shown that his claim has an arguable
basis in the law and, thus, the district court did not abuse its discretion in
dismissing it as frivolous. See Black, 134 F.3d at 733-34; Siglar v. Hightower,
112 F.3d 191, 193 (5th Cir. 1997).
      The judgment of the district court is AFFIRMED.




                                        2